United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
U.S. POSTAL SERVICE, NORTHWESTERN
STATION, Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Steve Burt, for the appellant
Office of Solicitor, for the Director

Docket No. 14-1524
Issued: December 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 25, 2014 appellant, through her representative, filed a timely appeal from a
May 21, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant’s occupational left hip injury caused disability for work
beginning October 30, 2010.
FACTUAL HISTORY
On May 12, 2011 appellant, a 50-year-old city letter carrier, filed an occupational disease
claim alleging that the severe arthritic changes in her left hip were a result of her federal
employment. She noted that walking at work aggravated her left hip.
1

5 U.S.C. § 8101 et seq.

In 2012 OWCP accepted appellant’s occupational disease claim for aggravation of
unspecified osteoarthritis of the left pelvis/thigh. It observed that the medical evidence had often
noted the work factors of walking, standing, and climbing stairs.
Appellant filed a claim for wage-loss compensation beginning October 2, 2010. The
employing establishment indicated, however, that appellant took leave without pay beginning
October 30, 2010.
OWCP referred appellant, together with the medical record and a statement of accepted
facts, to Dr. Michael E. Holda, a Board-certified orthopedic surgeon, for a second opinion, who
opined that work factors such as walking and delivering mail would symptomatically exacerbate
appellant’s degenerative disease, but it was difficult to say whether these factors would have
aggravated the pathology, that is, whether they would have increased the arthritis. Dr. Holda
noted that people had similar arthritic hip conditions without a history of constant walking or
constant activity. He concluded that appellant’s degenerative hip disease was preexisting due to
aging and was only symptomatically exacerbated by her work.
In the prior appeal of this case,2 the Board found that Dr. Holda did not directly address
the issue of disability for work beginning in October 2010. Further, the statement of accepted
facts, upon which Dr. Holda based his opinion, incorrectly noted that appellant’s occupational
disease claim involving severe arthritic changes to her left hip “has been denied at this time.”
OWCP had accepted appellant’s occupational disease claim for aggravation of unspecified
osteoarthritis of the left pelvis/thigh. The Board remanded the case for a revised statement of
accepted facts and a second opinion that would resolve whether appellant’s occupational left hip
injury caused disability for work beginning October 2, 2010.3
OWCP subsequently revised its statement of accepted facts to reflect that it had accepted
appellant’s injury claim for an aggravation of osteoarthritis of the left pelvis/thigh. After noting
appellant’s other injury claims, OWCP added that she “has a concurrent degenerative left hip
condition.”
OWCP referred appellant, together with the medical record and the statement of accepted
facts, to Dr. Robert D. Travis, a Board-certified orthopedic surgeon, who related the history of
present illness, reviewed the medical record and the statement of accepted facts, and described
his findings on physical examination. Dr. Travis diagnosed degenerative arthritis of the bilateral
hips, left significantly more symptomatic than the right. His prognosis was for continued
progression with increased pain and decreased functional level of the left hip leading to total hip
replacement.
Dr. Travis then offered brief answers to the questions OWCP posed. He stated that
appellant’s left hip condition had not resolved. Dr. Travis stated, however, that he did not

2

Docket No. 13-676 (issued June 11, 2013).

3

Id.

2

believe that her condition was related to a fall at work when she slipped down steps in 1992.4 He
stated, “I believe her condition is degenerative arthritis, and this is a normal age-related
progression.” Dr. Travis added that appellant’s condition was related to progression of
degenerative arthritis, not an aggravation, and he did not believe there was an aggravation in her
condition. He added that appellant’s condition was progressive, based on normal aging and
unrelated to any incident at work.
With respect to whether appellant’s left hip injury caused total disability beginning in
October 2010, Dr. Travis replied:
“I do not believe that [appellant] is completely disabled from work. I believe that
she would be able to work with a restriction of no steps. I do believe as the
arthritis progresses, she will be disabled from her job as a postal worker doing
deliveries, but this would be related to the degenerative condition, and not to a
work[-]related injury.”
Dr. Travis added that appellant’s arthritis had progressed to the point that she could not perform
her duties described in the statement of accepted facts. He stated, “Again, this is related to a
degenerative condition.”
In a decision dated October 2, 2013, OWCP denied appellant’s claim for wage-loss
compensation beginning in October 2010. It found that Dr. Travis provided rationale to establish
that the claimed disability for work was due to the aging process and not to employment factors.
Dr. Laran Lerner, the attending osteopath specializing in physical medicine and
rehabilitation, noted a history of a fall in 1992 that injured appellant’s left hip. He noted that the
arthritis in her hip was very much aggravated by prolonged walking and stair climbing. The
aggravation and increase in pain to her left hip was due, in his opinion, to employment factors,
including delivering mail while walking for several hours a day, climbing stairs, and carrying the
extra weight of her mail carrier bag. Dr. Lerner explained that arthritis was not purely an agerelated phenomenon. Osteoarthritis, which was the most common type of arthritis, often
developed from a previous joint injury. Dr. Lerner stated, “Her arthritis could have very well
developed due to the previous injury to her left hip.” He repeated that employment factors
definitely aggravated appellant’s hip arthritis.
In a decision dated May 21, 2014, an OWCP hearing representative affirmed the denial of
appellant’s disability claim. The hearing representative found that there was no probative
medical evidence that appellant became totally disabled for work in October 2010 due to her
1992 injury.

4

On her occupational disease claim form, appellant had indicated that she first injured her left hip in 1992. The
record indicates that on February 18, 1992 she sustained a traumatic injury in the performance of duty, which
OWCP accepted for a soft-tissue injury of the left hip and left shoulder. Appellant received continuation of pay and
returned to work on February 23, 1992. According to OWCP, the medical evidence supported that she fully
recovered from the effects of the injury and could return to regular duty. No further medical evidence was received
in that case since February 1992. The case was administratively closed. OWCP File No. xxxxxx859.

3

On appeal, appellant’s representative objects to OWCP’s use of the QTC Corporation to
schedule medical examinations. He argues there can be no real neutrality when all the
physicians are performing examinations “for the same employer.” Appellant’s representative
objected to physicians who concluded that appellant’s osteoarthritis was purely age related. He
describes as utter nonsense the finding of Dr. Holda that employment factors only
symptomatically exacerbated the arthritis without temporary or permanent aggravation. He also
described as utter nonsense the restrictions Dr. Holda imposed after finding no occupational
relationship beyond symptomatic exacerbation. Appellant’s representative argues that the
opinion of OWCP’s referral physician lacked medical rationale. He clarified that the date of the
claimed disability was October 30, 2010, not October 2, 2010. Appellant’s representative also
noted that OWCP hearing representative referred to someone named Mr. Daniels. He stated,
“we have no clue who Mr. Daniels might be.” Appellant’s representative also argues that
OWCP has the burden of proof to deny a previously approved claim. He asks the Board to
vacate OWCP’s decision and award appropriate benefits or take appropriate action.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.5 A claimant seeking benefits under FECA has
the burden of proof to establish the essential elements of his or her claim by the weight of the
evidence,6 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.7
It is well established that when employment factors cause an aggravation of an underlying
physical condition, the employee is entitled to compensation for periods of disability related to the
aggravation.8
Although the claimant has the burden of establishing entitlement to compensation, OWCP
shares responsibility in the development of the evidence.9 Once OWCP starts to procure medical
opinion, it must do a complete job.10 It has the responsibility to obtain from its referral physician
an evaluation that will resolve the issue involved in the case.11

5

5 U.S.C. § 8102(a).

6

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

7

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

James L. Hearn, 29 ECAB 278 (1978).

9

William J. Cantrell, 34 ECAB 1233 (1983); Gertrude E. Evans, 26 ECAB 195 (1974).

10

William N. Saathoff, 8 ECAB 769 (1956).

11

Mae Z. Hackett, 34 ECAB 1421, 1426 (1983); Richard W. Kinder, 32 ECAB 863, 866 (1981) (noting that the
report of OWCP referral physician did not resolve the issue in the case).

4

ANALYSIS
Appellant filed an occupational disease claim. Although she mentioned traumatic work
injuries in the 1990s, she attributed the severe arthritic changes in her left hip to the physical
demands of her position as a letter carrier. OWCP accepted appellant’s occupational disease
claim for aggravation of unspecified osteoarthritis of the left pelvis/thigh. In so doing, it
acknowledged that the medical evidence of record often noted the work factors of walking,
standing, and climbing stairs.
The issue in this case is whether appellant’s currently accepted condition, employmentrelated aggravation of left hip osteoarthritis, caused total disability for work beginning
October 30, 2010, when appellant began taking leave without pay.
OWCP referred appellant, together with the medical record and the statement of accepted
facts, to Dr. Travis, an orthopedic surgeon who directly but briefly answered the questions posed
by OWCP. It was his opinion that appellant’s current left hip condition was the result of a
normal age-related progression, but he did not explain how he came to this conclusion. He did
not discuss how the record demonstrated this or how one could distinguish a purely age-related
progression from an aggravation caused by the physical demands of appellant’s position over
time. He offered no medical rationale to show that his opinion was sound and logical and
supported by the evidence. Medical conclusions unsupported by rationale are of little probative
value.12
When OWCP asked Dr. Travis whether appellant’s left hip injury had caused total
disability beginning in October 2010, he answered in the present tense: “I do not believe that
[appellant] is completely disabled from work. I believe that she would be able to work with a
restriction of no steps.” Thus, Dr. Travis was not responsive to the question posed.
The Board, therefore, again finds that further development of the medical evidence is
warranted. Having undertaken development of the medical opinion evidence by referring
appellant to a second-opinion physician, OWCP had an obligation to do a complete job and
obtain an evaluation that would resolve the issue involved in this case. The Board will set aside
OWCP’s May 21, 2014 decision and remand the case for further development of the medical
evidence and a de novo decision on appellant’s claim for wage-loss compensation beginning
October 30, 2010.
Appellant’s representative objects to OWCP’s use of the QTC Corporation to schedule
medical examinations, arguing there can be no real neutrality when all the physicians are
performing examinations “for the same employer.” QTC Medical Services does not employ
physicians. It is merely a private contractor that OWCP uses to schedule medical appointments.
In the case of R.C., Docket No. 12-468 (issued October 5, 2012), which involved the selection of

12

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

5

second-opinion and impartial referee physicians, the Board explained how the selection process
works:
“[T]he Director has delegated authority to each district OWCP for selection of the
referee physician by use of the Medical Management application within the
Integrated Federal Employees Compensation System (iFECS). This application
contains the names of physicians who are Board-certified in over 30 medical
specialties for use as referees within appropriate geographical areas. The Medical
Management Application in iFECS replaces the prior Physician Directory System
(PDS) method of appointment. It provides for a rotation among physicians from
the American Board of Medical Specialties, including the medical boards of the
American Medical Association, and those physicians Board-certified with the
American Osteopathic Association.
“Selection of the referee physician is made through use of the application by a
medical scheduler. The claims examiner may not dictate the physician to serve as
the referee examiner. The medical scheduler imputes the claim number into the
application, from which the claimant’s home zip code is loaded. The scheduler
chooses the type of examination to be performed (second opinion or impartial
referee) and the applicable medical specialty. The next physician in the roster
appears on the screen and remains until an appointment is scheduled or the
physician is bypassed. If the physician agrees to the appointment, the date and
time are entered into the application. Upon entry of the appointment information,
the application prompts the medical scheduler to prepare a Form ME023,
appointment notification report for imaging into the case file. Once an
appointment with a medical referee is scheduled the claimant and any authorized
representative is to be notified.” (Footnotes omitted.)
Upholding OWCP’s use of QTC to schedule medical appointments, the Board held in
R.C. quoted above that the fact OWCP had contracted with QTC to provide medical referral
services for both second-opinion and impartial referee examination was not sufficient
justification for objection to the physicians selected. As the process describes, QTC’s use of the
Medical Management Application prevents OWCP claims examiner from dictating which
physicians are selected to perform medical evaluations. The process actually enhances the
neutrality and integrity of the selection process.
Appellant’s representative also objects to several of Dr. Holda’s findings, but his opinion
is no longer central to this case. On the prior appeal, the Board noted some problems with his
report and remanded the case for further development of the medical evidence. OWCP then
referred appellant to Dr. Travis, whose opinion is now central to the case.
The Board has found some deficiencies in his opinion as well, including the lack of sound
medical reasoning, and for that reason further development is again warranted.
OWCP hearing representative’s reference to a Mr. Daniels and to the Office of Personnel
Management retirement benefits is harmless error.

6

To be clear, OWCP is not denying a previously approved claim. It accepted an
occupational aggravation of unspecified osteoarthritis of the left pelvis/thigh. Appellant, in turn,
is claiming that the accepted medical condition caused disability for work beginning
October 30, 2010. Appellant who, therefore, bears the burden of proof to establish that the
accepted medical condition entitles her to compensation for wage loss beginning that date. As
the Board noted earlier, a claimant seeking benefits under FECA has the burden of proof to
establish the essential elements of his or her claim by the weight of the evidence, including that
he or she sustained an injury in the performance of duty and that any specific disability for work
for which he or she claims compensation is causally related to that employment injury.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
medical evidence is warranted.
ORDER
IT IS HEREBY ORDERED THAT the May 21, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: December 4, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

